Case 1:15-cv-08410-ER Document 91 Filed 08/24/20 Page 1 of 3




      August 24, 2020
      Via ECF
      Hon. Edgardo Ramos, United States District Judge
      United States District Court for the Southern District of New York
      40 Foley Square, New York, NY 10007
      Re: Zambrano, et al. v. Strategic Delivery Solutions, et al., No. 15-cv-8410 (ER)
      Dear Judge Ramos,
              My office, along with Make the Road New York and Kakalec Law PLLC,
      are appearing for opt-in Plaintiffs Blanca Alulema & Maria Tacoaman in this
      matter.1 Ms. Alulema and Ms. Tacoaman worked for Defendant Strategic Delivery
      Solutions LLC (“SDS”) making deliveries to New York City area pharmacies. Both
      were misclassified as independent contractors although they were in fact employees
      of SDS. They were not paid overtime and incurred significant unreimbursed
      expenses, and opted into this action to recover their unpaid wages and damages.
             We respectfully request a pre-motion conference so that Ms. Alulema and
      Ms. Tacoaman may seek leave to move to (1) lift the Court’s stay of this action and
      proceed with their claims before this Court, and (2) file an Amended Complaint.
      I.       Background
              On September 22, 2016, the Court ordered the named Plaintiffs in this case,
      Christian Zambrano, Luz Durango, Moira Riveros, and Rigoberto Romero (“Lead
      Plaintiffs”), to arbitrate their Fair Labor Standards Act (“FLSA”) and New York
      Labor Law (“NYLL”) claims against SDS and the individual Defendants. The
      Court found SDS’s arbitration requirements were valid under the Federal
      Arbitration Act (“FAA”) or—in the event Lead Plaintiffs were exempt from the
      FAA—under New York arbitration law. See Zambrano v. Strategic Delivery Sols.,
      LLC, No. 15 Civ. 8410 (ER), 2016 WL 5339552, at *4–9 (S.D.N.Y. Sept. 22, 2016).
              The Court stayed this action pending arbitration of Lead Plaintiffs’ claims
      before the American Arbitration Association (“AAA”). Id. at *10. Defendants did
      not then move to compel arbitration of Ms. Alulema or Ms. Tacoaman’s claims.
      Neither should be required to arbitrate.
      II.      The Stay Should be Lifted and Ms. Alulema and Ms. Tacoaman Should
               be Permitted to Proceed in Court Rather Than in Arbitration.
            A. The FAA Does Not Apply to Ms. Alulema and Ms. Tacoaman’s Vendor
               Agreements.
             Ms. Alulema and Ms. Tacoaman seek leave to move to allow this action to
      proceed, and to proceed in this Court rather than in arbitration.

      1
        We filed a stipulation substituting NELP as counsel of record for Ms. Alulema and Ms. Tacoaman,
      replacing Slater Slater Schulman LLP. Co-counsel’s notices of appearances are forthcoming.
            Case 1:15-cv-08410-ER Document 91 Filed 08/24/20 Page 2 of 3




        Defendants previously conceded and this Court held that the Lead Plaintiffs were
transportation workers engaged in interstate commerce. See Zambrano, 2016 WL 5339552, at *3.
Defendants instead argued that because Plaintiffs were independent contractors, they did not fall
within the Section 1 exemption. See id. at *3–4. But on January 15, 2019, the U.S. Supreme Court
unanimously held that (1) courts, not arbitrators, must determine whether “[9 U.S.C.] § 1’s
‘contracts of employment’ exclusion applies before ordering arbitration[;]” and (2) “the term
‘contracts of employment’ refer[s] to agreements to perform work,” regardless of how a worker is
classified. New Prime v. Oliveira, 139 S. Ct. 532, 537, 543–44 (2019).
       Because Ms. Alulema and Ms. Tacoaman fall within the Section 1 exemption and the FAA
does not apply to their Vendor Agreements, they should be allowed to proceed in this Court.2
B.       The Vendor Agreement’s Arbitration Choice-of-Law Provision Should be Enforced.
        The Court previously held that even if the FAA did not apply, Lead Plaintiffs’ arbitration
requirements were enforceable under New York arbitration law. Zambrano I, 2016 WL 5339552,
at *4, *9. But the Court did not address whether the arbitration choice-of-law provision should be
enforced. Ms. Alulema and Ms. Tacoaman intend to argue that the arbitration choice-of-law
provision should be enforced, and accordingly this action should proceed in this Court.
        The Vendor Agreement contains a general choice-of-law provision stating that the “laws
of the state of residence of the Vendor . . . shall govern this Agreement[,]” Agrmt. § 19(a); and an
arbitration choice-of-law provision providing that “The parties agree to comply and be bound by
The Federal Arbitration Act,” id. § 20(a). Under the arbitration choice-of-law provision, the
arbitration section is to be construed under the FAA alone—not under state arbitration law.3
Because the FAA does not apply to the Vendor Agreements, these Plaintiffs argue that they are
not required to arbitrate their disputes.
     C. Under New York Law, the Arbitration Requirements Here are Unenforceable.
       The claims of Ms. Alulema and Ms. Tacoaman should be able to proceed in this Court for
a third reason. Even if the Court finds New York law may be applied here, the arbitration
requirements are unenforceable. In New York, arbitration requirements not governed by the FAA
“are unenforceable where substantive rights, embodied by statute, express a strong public policy
which must be judicially enforced.” Wertheim & Co. v. Halpert, 48 N.Y.2d 681, 683 (1979),
abrogated in cases governed by the FAA, Fletcher v. Kidder, Peabody & Co., 81 N.Y.2d 623, 629
(1993). While New York has a strong policy “favoring arbitration agreements[,]” it has an “equally
strong policy requiring the invalidation of such agreements when they contain terms that could
preclude a litigant from vindicating his/her statutory rights in the arbitral forum.” Brady v.
Williams Capital Group, 14 N.Y.3d 459, 467 (2010).


2
  Ms. Alulema and Ms. Tacoaman do not have copies of Vendor Agreements they may have signed, but we assume
arguendo that they were required to sign, and did sign, Agreements similar those signed by Lead Plaintiffs. See, e.g.,
Vendor Agreement of Luz Durango, annexed as Ex. A to Decl. of Kimberly Edick (hereafter, “Vendor Agreement”
or “Agrmt.”), filed Jan. 29, 2016, ECF No. 24.
3
  The New Jersey Supreme Court recently held that New Jersey arbitration law governed the arbitration
requirements of similarly situated SDS workers if the FAA did not apply. See Arafa v. Health Express Corp., Nos.
A-6-19 & A-7-19, 2020 WL 3966956, at *12 (N.J. Jul. 14, 2020). But that decision, which does not bind this Court,
did not consider whether a specific arbitration choice-of-law provision must be enforced according to its terms.


                                                                                                          Page 2 of 3
              Case 1:15-cv-08410-ER Document 91 Filed 08/24/20 Page 3 of 3




       Multiple provisions of the requirements undermine our clients’ substantive statutory rights
and preclude them from vindicating their statutory rights in the arbitral forum.
       •   The cost-splitting provision and the provision requiring use of the AAA’s Commercial
           Rules will result in high arbitration costs that prevent our low-paid clients from accessing
           the arbitral forum. Those costs are not speculative, as another opt-in plaintiff faced
           arbitration costs of $7,010 for a one-day hearing. See Zambrano v. Strategic Delivery Sols.,
           LLC, No. 15 Civ. 8410 (ER), 2018 WL 4462360, at *3 (S.D.N.Y. Sept. 17, 2018).
       •   The provision requiring each side to “bear their own costs including, without limitation,
           attorneys’ fees,” even if they ultimately prevail in arbitration, deprives our clients of their
           substantive statutory rights to recover reasonable attorney’s fees and costs under both the
           FLSA and the NYLL, thus restricting them from pursuing their full statutory remedies.
       •   The clause delegating the issue of arbitrability to be determined by the arbitrator would
           require Ms. Alulema and Ms. Tacoaman to first arbitrate this agreement’s arbitrability and
           incur high costs and fees—even if an arbitrator ultimately found they could proceed in
           court.
       •   The class/collective action waiver, which requires any litigation or arbitration to be
           “conducted and resolved on an individual basis only,” deprives Ms. Alulema and
           Ms. Tacoaman of their substantive statutory rights to bring collective actions under the
           FLSA, and to bring class actions to enforce the NYLL. See Waithaka v. Amazon.com, Inc.,
           No. 19-1848, 2020 WL 4034997, at *18 (1st Cir. Jul. 17, 2020) (class waiver in arbitration
           requirement not subject to the FAA invalid as contrary to Massachusetts public policy).
        Under New York law, these terms require invalidation of the entire arbitration requirement.
See Brady, 14 N.Y.3d at 467; see also Waithaka, 2020 WL 4034997, at *17 (“Notwithstanding the
Supreme Court’s view that such state policies must give way when the FAA governs a dispute, the
policies remain intact where, as here, the FAA does not preempt state law.”) (citation omitted).
III.       Ms. Alulema and Ms. Tacoaman Should Be Permitted to Amend Their Complaint.
        A plaintiff may amend her complaint with a court’s leave, which should be “freely give[n]
. . . when justice so requires.” FED. R. CIV. P. 15(a)(2). Our clients never had the opportunity to
file their own complaint before a stay was ordered. As they now seek leave to proceed in this
Court, they would move to file an amended complaint, on their own behalf, and to add claims
under the NYLL.4 These claims arise out of the same conduct described in Lead Plaintiffs’ original
pleadings. As their claims have been stayed pending arbitration of Lead Plaintiffs’ claims, this
amendment would be timely.
           We thank the Court for its attention to this matter.
                                                                         Respectfully submitted,

                                                                         Hugh Baran
                                                                         National Employment Law Project



4
  It is our understanding that there were previously settlement discussions with Defendants in this case. To the extent
that any settlement offer remains outstanding, our clients reject that offer.


                                                                                                           Page 3 of 3
